         Case 1:20-cv-03401-PAE Document 130 Filed 12/10/20 Page 1 of 1




                                                                                            Daniel W. Milstein
                                                                                         Phone (212) 593-5366
                                                                                           Fax (212) 593-6970
                                                                                       dwmilstein@arfdlaw.com


                                            Granted.

December 10, 2020                           SO ORDERED.


VIA ECF
                                                               
                                                         __________________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
Hon. Paul A. Engelmayer
                                            December 10, 2020
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

Re:    KURTZ, AMNA AND KURTZ MIA, CHILDREN UNDER EIGHTEEN YEARS OF
       AGE
       Our File No: 71.541
       SDNY Index No.: 20-CV-03401(PAE)

Dear Judge Engelmayer:

As you may recall, my office represents Dr. Sheena Ranade and Mount Sinai Hospital in the
above-referenced matter. Via this letter motion, we hereby request an extension of time to
December 30, 2020 to put in reply to the pending Motions to Dismiss. Reply is currently due
December 11, 2020. We are requesting additional time to reply to adequately address and
respond to the sheer volume of arguments made by plaintiffs in their opposition papers. This is
our first request for an extension of time. Plaintiffs’ counsel has graciously consented to our
request.

Thank you for your consideration of this matter.

Very truly yours,

Daniel W. Milstein
Daniel W. Milstein
DWM\ma1
